DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites the legal phraseology “comprises” and “said”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-15 are objected to because of the following informalities:  
Claims 2-9 and 13 recite “a straw” which lacks antecedent basis and for examination purposes is interpreted to be -- the straw --.
Claims 10-12 recite “An assembly” which lacks antecedent basis and for examination purposes is interpreted to be -- The assembly --.
Claims 14-15 recites “A method” which lacks antecedent basis and for examination purposes is interpreted to be -- The method --.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, 7, 10, 12, 14 recite the “it” or “its” renders the claims indefinite because it is unclear what structure is being referred to. Clarity is advised.
Claims 2, 4 , 6, 8-9, 11, 13-14 and 15 are rejected based on dependency from a rejected claim.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Van Kappel-Dufour et al (US 20180110604)1. The prior art of record teaches straw for the preservation of a predetermined dose of liquid-based substance, comprising a tube (11, 111) extending between a first end (16,116) and a second end (17,117) and comprising a fluid-tight stopper (12, 112, 212, 312) disposed in the tube (11,111) in the neighborhood of its first end (16, 116) and extending between a first end (19, 119, 219, 319) facing towards the first end (16, 116) of the tube (11, 111) and a second end (18, 118, 218, 318) facing towards the second end (17, 117) of the tube (11, 111), characterized in that said stopper (12, 112, 212, 312): is fixed relative to the tube (11, 111); comprises a male connector tip (29, 129) extending between a first end (60, 160) facing towards the first end (16, 116) of the tube (11, 111) and a second (61, 161) end facing towards the second end (17, 117) of the tube (11, 111), having a frusto-conical external surface (14, 114) in accordance with a standard increasing in diameter from the first end (60, 160) of the tip (29, 129) towards the second end (61, 161) of the tip (29, 129), the tip (29, 129) being configured in order that a syringe needle (44, 144) having a female connector tip (45, 145) with a frusto-conical internal surface (46) in accordance with a standard can be connected to said stopper (12, 112, 212, 312) by engagement of the female connector tip (45, 145) of the needle on the male connector tip (29, 129) of the stopper (12, 112, 212, 312) with the internal frusto-conical surface (46) of the female tip (45, 145) in contact with the external frusto-conical surface (14, 114) of the male tip (29, 129); and comprises an internal duct (20, 120) extending between the first end (60, 160) of the tip (29, 129) and the second end (18, 118, 218, 318) of the stopper (12, 112, 212, 312) in contrast to the claimed features of an emptying needle (14) being permanently fastened to said stopper (13) by its second portion (32), said emptying needle (14) and said stopper (13) forming an insert (12) entirely disposed in said tube (11) and presenting an internal duct (24) fluidically connecting the internal spaces of the tube (11) situated on opposite sides of said insert (12), said internal duct (24) being formed at least partly by the internal space (40) of the emptying needle (14), which is hollow..
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 1 with dependent claims therefrom are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763